REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-6, 8-10, 12-13, 15, 17, and 19-38 are allowed.
Claims 1, 8, 15, 17, 19 and 23 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose the third message including the first identifier allocated for the terminal by the CU and a second identifier allocated for the terminal by the target DU; and 
transmitting, to the source DU of the a fourth message including a 
radio resource control (RRC) reconfiguration message and information
for stopping data transmission associated with the terminal; and transmitting, 
to the source DU of the gNB, a fifth message for releasing a context associated
 with the terminal in the source DU of the gNB.
It is noted that the closest prior art, CHEN et al.  (US 20190297654, Sep.  26, 2019) shows the unique identification of the terminal used for the terminal connection state transmission is called an air interface transmission unique identification of the terminal, and this identification is C-RNTI in the LTE, the unique identification of the terminal in the inactive state is called as an Inactive UE ID.
It is noted that the closest prior art, Yokoyama (US 20200045591, Feb, 6, 2020), Shows the wireless terminal determines to reselect the serving cell (step S502). Then, the wireless terminal changes the serving cell from the cell provided by the DU to the cell provided by the DU.
However, CHEN et al. and Yokoyama et al. fails to disclose or render obvious the above underlined limitations as claimed.
The terminal disclaimer filed on 07/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of AP# No. 10880789 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464